Prospectus GREAT PLAINS ENERGY INCORPORATED Dividend Reinvestment and Direct Stock Purchase Plan 1,000,000 Shares of Common Stock (Without Par Value) Great Plains Energy Incorporated ("Great Plains Energy") offers you the opportunity to participate in its Dividend Reinvestment and Direct Stock Purchase Plan ("Plan"). The Plan is a convenient way for you to: * Purchase shares of Great Plains Energy's common stock. * Reinvest all or some of your cash dividends in additional shares. * Deposit your stock certificates for safekeeping. This is a restatement of Great Plains Energy's Dividend Reinvestment and Direct Stock Purchase Plan. If you are currently enrolled in the Great Plains Energy Plan, your enrollment will continue uninterrupted in the Plan. The Administrator of the Plan may buy shares of common stock on the open market (New York Stock Exchange) or directly from Great Plains Energy. If it buys on the open market, the price of the shares will be the average cost of all shares purchased for the relevant investment date plus a nominal brokerage commission fee (currently $.05 per share). If it buys from Great Plains Energy, the price will be the average of the high and low prices of the common stock for the relevant investment date as reported on the New York Stock Exchange "NYSE" - Consolidated Tape. Great Plains Energy Incorporated common stock is traded on the New York Stock Exchange under the symbol "GXP". Participating in the Plan and investing in our common stock involves risks. You should carefully consider the information described or referred to under the heading “Risk Factors” beginning on page 4. Our principal executive offices are located at 1201 Walnut Street, Kansas City, Missouri 64106-2124, and the telephone number is (816)556-2200. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. October 15, 2007 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement filed with the Securities and Exchange Commission ("SEC"). Under this registration statement, we may offer up to a total of one million shares of our common stock described in this prospectus pursuant to the Plan.This prospectus provides you with a general description of the Plan. We may also add, update or change the information contained in this prospectus by means of a supplement to this prospectus. If there is any inconsistency between the information in this prospectus and any prospectus supplement, you should rely on the information in the prospectus supplement. The registration statement we filed with the SEC includes exhibits that provide more detail on descriptions of the matters discussed in this prospectus. Before you invest in our securities, you should carefully read the registration statement and exhibits thereto, this prospectus, any prospectus supplement and the information contained in the documents we refer to in this prospectus under "Where You Can Find More Information." References in this prospectus to "Great Plains Energy" or "the Company" or to the terms "we", "us" or other similar terms mean Great Plains Energy Incorporated and its subsidiaries, unless the context clearly indicates otherwise. You should rely only on the information contained or incorporated by reference in this prospectus and any prospectus supplement. We have not authorized anyone else to provide you with any different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell securities in any jurisdiction where the offer or sale is not permitted. The information contained in this prospectus is current only as of the date of this prospectus. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports, and proxy statements and other information with the SEC through the SEC's Electronic Data Gathering, Analysis and Retrieval system and these filings are publicly available through the SEC's website (http://www.sec.gov). You may read and copy such material at the SEC's Public Reference Room at treet, N.E., Washington, D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. You may also obtain copies of such material at prescribed rates from the Public Reference Section of the SEC at treet, N.E., Washington, D.C. 20549. The SEC allows us to "incorporate by reference" into this prospectus the information we file with them. This means that we can disclose important information to you by referring you to the documents containing the information. The information we incorporate by reference is considered to be included in and an important part of this prospectus and should be read with the same care. Information that we file later with the SEC that is incorporated by reference into this prospectus will automatically update and supersede this information. We are incorporating by reference into this prospectus the following documents that we have filed with the SEC and any subsequent filings we make with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 until the offering of the securities described in this prospectus is completed: 1 · Our Annual Report on Form 10-K for the year ended December 31, 2006, filed with the SEC on February 27, 2007; · Our Quarterly Reports on Form 10-Q for the quarterly period ended March 31, 2007 and June 30, 2007, filed with the SEC on May 9, 2007 and August 3, 2007, respectively; · Our Current Reports on Form 8-K dated: · February 1, 2007 and filed with the SEC on February 2, 2007; · February 7, 2007 and filed with the SEC on February 8, 2007 (concerning the Agreement and Plan of Merger with Aquila); · February 7, 2007 and filed with the SEC on February 12, 2007; · March 1, 2007 and filed with the SEC on March 1, 2007; · March 1, 2007 and filed with the SEC on March 2, 2007; · March 2, 2007 and filed with the SEC on March 2, 2007; · March 6, 2007 and filed with the SEC on March 7, 2007; · March 15, 2007 and filed with the SEC on March 20, 2007; · March 19, 2007 and filed with the SEC on March 20, 2007; · April 30, 2007 and filed with the SEC on May 4, 2007; · May 1, 2007 and filed with the SEC on May 1, 2007; · June 4, 2007 and filed with the SEC on June 4, 2007; · July 10, 2007 and filed with the SEC on July 16, 2007; · August 8, 2007 and filed with the SEC on August 9, 2007; · September 7, 2007 and filed with the SEC on September 10, 2007; · September 12, 2007 and filed with the SEC on September 13, 2007; · September 20, 2007 and filed with the SEC on September 20, 2007; · September 19, 2007 and filed with the SEC on September 24, 2007; · September 25, 2007 and filed with the SEC on September 26, 2007; · October 3, 2007 and filed with the SEC on October 9, 2007; · October 15, 2007 and filed with the SEC on October 15, 2007; and 2 · Our joint proxy statement/prospectus dated August 27, 2007 (File No. 333-142715), filed with the SEC on August 28, 2007. Our website is www.greatplainsenergy.com. Information contained on our website is not incorporated herein except to the extent specifically so indicated. We make available, free of charge, on or through our website, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. In addition, we make available on or through our website all other reports, notifications and certifications filed electronically with the SEC. You may obtain a free copy of our filings with the SEC by writing or telephoning us at the following address: Great Plains Energy Incorporated, 1201 Walnut Street, Kansas City, Missouri 64106-2124 (Telephone No.: 816-556-2200) Attention:Senior Vice President - Corporate Services and Corporate Secretary, or by contacting us on our website. CAUTIONARY STATEMENTS REGARDING CERTAIN FORWARD-LOOKING INFORMATION This prospectus and the documents incorporated or deemed incorporated by reference as described under the heading “Where You Can Find More Information” contain forward-looking statements that are not based on historical facts. Forward looking statements include, but are not limited to, statements regarding projected delivery volumes and margins, the outcome of regulatory proceedings, cost estimates for our comprehensive energy plan and other matters affecting future operations. These forward-looking statements are based on assumptions, expectations, and assessments made by our management in light of their experience and their perception of historical trends, current conditions, expected future developments and other factors they believe to be appropriate. Any forward-looking statements are not guarantees of our future performance and are subject to risks and uncertainties, including those described or referred to under the heading “Risk Factors” in this prospectus, and in our other SEC filings. These risks and uncertainties could cause actual results, developments and business decisions to differ materially from those contemplated or implied by forward-looking statements. Consequently, you should recognize these statements for what they are and we caution you not to rely upon them as facts. We disclaim any duty to update any forward-looking statements. GREAT PLAINS ENERGY INCORPORATED Great Plains Energy Incorporated Great Plains Energy Incorporated is a public utility holding company and does not own or operate any significant assets other than the stock of our subsidiaries. Our principal active subsidiaries are: · Kansas City Power & Light Company (KCP&L), which provides regulated electric utility service to customers in the Kansas City metropolitan area in Missouri and Kansas.KCP&L is a wholly-owned subsidiary directly owned by Great Plains Energy Incorporated. · Strategic Energy, L.L.C. (Strategic Energy), which provides competitive retail electricity supply services in several electricity markets offering retail choice.Strategic Energy is a wholly-owned subsidiary indirectly owned by Great Plains Energy Incorporated through intermediate holding companies. 3 We also indirectly hold investments in affordable housing limited partnerships.Finally, our direct wholly-owned subsidiary, Great Plains Energy Services Incorporated, provides services at cost to us and our subsidiaries, including KCP&L. We were incorporated in 2001 as a Missouri corporation and became the holding company for KCP&L that year as a result of a corporate reorganization.Our principal executive offices are located at 1201 Walnut Street, Kansas City, Missouri 64106, and our telephone number is (816) 556-2200. KCP&L KCP&L is an integrated, regulated electric utility, headquartered in Kansas City, Missouri, that engages in the generation, transmission, distribution and sale of electricity. As of December 31, 2006, KCP&L served slightly over 505,000 customers located in all or portions of 24 counties in western Missouri and eastern Kansas. Customers included approximately 446,000 residences, over 57,000 commercial firms, and approximately 2,200 industrials, municipalities and other electric utilities. KCP&L's retail revenues averaged approximately 81% of its total operating revenues over the last three years. Wholesale firm power, bulk power sales and miscellaneous electric revenues accounted for the remainder of utility revenues. KCP&L is significantly impacted by seasonality with approximately one-third of its retail revenues recorded in the third quarter. KCP&L's total electric revenues averaged approximately 43% of our consolidated revenues over the last three years. KCP&L's income from continuing operations accounted for approximately 119%, 88% and 87% of our consolidated income from continuing operations in 2006, 2005 and 2004, respectively. Strategic Energy Strategic Energy provides competitive retail electricity supply services by entering into power supply contracts to supply electricity to its end−use customers. Of the states that offer retail choice, Strategic Energy operates in California, Connecticut, Illinois, Maryland, Massachusetts, Michigan, New Jersey, New York, Ohio, Pennsylvania and Texas. In addition to competitive retail electricity supply services, Strategic Energy records insignificant wholesale revenues and purchased power expense incidental to the retail services provided. Strategic Energy also provides strategic planning, consulting and billing and scheduling services in the natural gas and electricity markets. Strategic Energy provides services to approximately 108,500 commercial, institutional and small manufacturing accounts (for approximately 26,700 customers), including numerous Fortune 500 companies, smaller companies and governmental entities. Strategic Energy's revenues averaged approximately 57% of our consolidated revenues over the last three years. Strategic Energy's net income accounted for approximately (8%), 17% and 24% of our consolidated income from continuing operations in 2006, 2005 and 2004, respectively. RISK FACTORS Our actual results in future periods could differ materially from historical results and the forward-looking statements contained in this prospectus. Factors that might cause or contribute to such differences include, but are not limited to, those referenced below. Our business is influenced by many factors that are difficult to predict, involve uncertainties that may materially affect actual results, and are often beyond our control. Additional risks and uncertainties not presently known or that we currently believe to be immaterial may also adversely affect us. The risk factors referenced below should be carefully considered before making an investment in our common stock. In addition, there are risks related to participating in the Plan, which are discussed below. 4 Investing in our securities involves risks. You should carefully consider the information under the heading “Risk Factors” in: * our Annual Report on Form 10-K for the fiscal year ended December31, 2006, which is incorporated by reference into this prospectus; * our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2007, which is incorporated by reference into this prospectus; * Our joint proxy statement/prospectus dated August 27, 2007, which is incorporated by reference into this prospectus; and * documents we file with the SEC after the date of this prospectus and which are deemed incorporated by reference into this prospectus. There are Market Risks Associated with Investing in the Plan Participants in the Plan have no control over or authority to direct the timing or price at which shares of common stock are purchased or sold for their Plan accounts. The investment period of the Plan is limited because purchases and sales of shares of our common stock under the Plan are transacted only on the monthly investment date (the 20th day of the month or, if not a business day, the next business day). Therefore, participants in the Plan bear market risk associated with fluctuations in the price of our common stock. In addition, no interest is paid on funds held by the administrator pending investment. There are Tax Consequences to Reinvesting Cash Dividends Under the Plan In general, the full amount of cash dividends paid on a participant’s shares of our common stock under the Plan is considered to be received by the participant for federal income tax purposes whether actually received in cash or reinvested in additional shares under the Plan. Therefore, by electing to reinvest cash dividends in additional shares of our common stock, a participant in the Plan may incur tax liability without having received the cash dividends to satisfy that liability. IMPORTANT CONSIDERATIONS The purpose of the Plan is to provide a convenient and useful service for our current or potential shareholders. Nothing in this prospectus or other Plan information represents a recommendation by us or anyone else that any person buy or sell our common stock. We urge you to read this prospectus and the documents incorporated or deemed incorporated by reference in this prospectus thoroughly before you make your independent investment decision regarding participation in the Plan. The value of our shares may increase or decrease from time to time. There is no assurance whether, or at what rate, we will continue to pay dividends. The Securities Investor Protection Corporation, the Federal Deposit Insurance Corporation, or any other entity does not insure Plan accounts. USE OF PROCEEDS If we issue new shares of common stock under the Plan, the net proceeds will be added to our general funds and used for general corporate purposes. 5 SUMMARY OF PLAN HIGHLIGHTS Because this section is a summary, it does not contain all the information that may be important to you. You should read the entire prospectus carefully. How to Enroll You need not be a shareholder to participate in the Plan. You may purchase your first shares through the Plan by completing an enrollment form and making an initial minimum cash investment of at least $500. An enrollment fee of $5 will be deducted from this amount prior to investment. If you are already a shareholder but not a participant in the Plan, you can enroll by completing an enrollment form and sending it to the Plan administrator. You can deposit your shares for safekeeping or reinvest all or some of your dividends in our common stock. We pay all administrative fees associated with purchases through the Plan; the only charge to you is a one-time enrollment fee of $5 plus a nominal commission fee (currently $.05) per purchased share. Monthly Investments After you enroll, you can make investments in any amount from a minimum of $100 to a maximum of $60,000 annually. Investments can be automatically deducted directly from your bank account each month provided the amount meets the minimum/maximum requirements. You can change the amount at any time provided you give the administrator proper instructions about any changes in time to process your request. How to Pay for Shares You can make purchases in various ways - by check, automatic deduction or dividend reinvestment. Your investment dollars (minus the enrollment and per share purchase fee) are fully used to purchase our shares. Reinvest Dividends Automatically You can automatically reinvest all or part of your dividends in additional shares. If you reinvest partially in additional shares, you will receive your remaining dividends in cash. Sell Plan Shares You can sell some or all of your shares through the Plan administrator for a nominal service charge of $10plus a nominal commission fee (currently $.10) per share. Sales will be made once a month. Direct Deposit of Dividends If you do not reinvest your dividends, you can have your dividend deposited directly into your checking or savings account by electronic transfer on the dividend payable date. Certificate Safekeeping Protect your stock certificates from loss, theft or damage by depositing your shares in your account for safekeeping. When you want certificates sent to you, you only need to send a written request. 6 TERMS OF THE PLAN Eligibility Any U.S. person or entity can participate in the Plan if they follow the steps described below under "Enrollment." A citizen or resident of a country outside the United States is also eligible if participation does not violate any governmental regulations or laws. Enrollment Read the prospectus carefully. If you are eligible and want to enroll in the Plan, complete and sign an enrollment form and return it to the Plan administrator. To participate in the Plan, you must do one or more of the following: * Deposit certificate(s) representing one or more shares with the administrator for safekeeping. * Elect to reinvest cash dividends paid on at least one whole share. * Make an initial cash investment of at least $500 (and not more than $60,000 annually) (an enrollment fee of $5 will be deducted from this amount prior to investment). After the administrator approves your enrollment and receives your funds or securities, your participation in the Plan begins. Initial and Optional Investments Whether or not you are a shareholder, you may enroll in the Plan by making an initial investment of at least $500 (and no more than $60,000 annually), plus a one-time only enrollment fee of $5. After you enroll, you can make investments in any amount from a minimum of $100 to a maximum of $60,000 annually. You may not invest more than $60,000 during any calendar year, not counting qualified Plan distributions, if any. You have no obligation to make optional investments. You can make your investments by personal check or money order payable to "Computershare-GPE." Return your payment to the administrator with a completed enrollment form or the tear-off remittance portion included with your statement of account. Do Not Send Cash. You can reinvest cash dividends paid on all or some of your shares by making the appropriate selection on the enrollment form. You can also change your reinvestment selection by sending written notice to the Administrator. To be effective for a particular dividend period, the administrator must receive your instructions prior to the record date for the dividend. Automatic Monthly Investment You can automatically invest a specified monthly amount (not less than $100 and not more than $60,000 annually) deducted directly from your U.S. bank account by completing the Automatic Monthly Deduction section on the enrollment form and returning it to the administrator. Funds will be transferred from your account three business days prior to the investment date each month. You can change or stop automatic monthly investments by completing and returning a new Automatic Monthly Deduction section on the enrollment form or by sending written notification to the administrator. The administrator must receive your instructions and authorization ten business days prior to the monthly investment date. 7 Dividend Reinvestment Options * Full Reinvestment If you choose this option, all of your dividends will be reinvested to purchase additional shares of our common stock. * Partial Reinvestment You may reinvest dividends on a specific percent of shares for an account. Dividends on remaining shares will be paid to you by cash or direct deposit. * Optional Cash Investment Only All dividends will be paid to you in cash unless you direct otherwise. Administration Computershare Trust Company, N.A. administers the Plan. The administrator serves as transfer agent, registrar and dividend paying agent for us. In addition, the administrator receives and invests all cash investments by participants, maintains participants' Plan account records, issues periodic account statements and performs other duties relating to the Plan. If you have questions about the Plan, you may contact the Plan administrator: Computershare c/o Computershare Investor Services P.O. Box 43078 Providence, RI 02940-3078 Phone:(800) 884-4225 (toll free) (781) 575-4706 Website:www.computershare.com Investment Dates The investment dates are the 20thday of each month. If the 20thday is not a business day, or if financial markets in New York City are not open for business, the investment date will be the next following business day. OTHER INVESTMENT INFORMATION The administrator must receive your funds no later than the close of the business day prior to the investment date. Funds received later are held until the next investment period.
